Title: To Alexander Hamilton from Robert Morris, [7 June 1795]
From: Morris, Robert
To: Hamilton, Alexander


Alexr Hamilton Esqre New York
Dear Sir
Phila June 7. 1795
You will receive herewith my letter of this date and a copy of one of the 28th ulto to Mr Church which I hope may meet your approbation. I remember you expressed some doubts as to Aliens property being covered even by this plan, I will not contend with your opinion on that point, but I will suggest one Idea, that an Alien can always in case of Attack free himself and the Estate of all danger by transferring his Shares to Citizens. Mr Fauchet & Mr Fauches have published two curious letters and when mine comes before the public they will appear deservedly contemptible. I am pinched for money but expect to provide for you in time to answer your wants, & remain
Dr Sir Yrs

RM

